Title: Editorial Note
From: 
To: 


      The dispute between John Adams and the Comte de Vergennes over Congress’ revaluation of its currency provides a revealing glimpse of the dynamics of the Franco-American Alliance. It makes clear the inherent conflict between Adams’ view of the United States as an equal partner with France and Vergennes’ confident assumption that France would dominate the relationship. But why did a dispute over American monetary policy and its effect on French merchants erupt between Adams and Vergennes, rather than form part of the routine diplomatic exchanges between the foreign minister and Benjamin Franklin? Several scholars, from Samuel Flagg Bemis in the 1930s to John Ferling in the 1990s, have sought to answer this question. The publication here, for the first time, of Adams’ complete correspondence on revaluation, together with other relevant documents, provides the occasion for a fresh examination of the motives of Adams and Vergennes.
      There is no evidence that John Adams sought a confrontation with Vergennes over the revaluation. Until his firstand secondletters of 22 June (both below), Adams’ correspondence with Vergennes dealt with matters directly concerning his mission or conveyed intelligence received from various correspondents. His letter of 16 June to Vergennes (below) transmitted information received from Massachusetts concerning revaluation, but offered no opinion regarding the issue. In his first letter to Vergennes of 20 June (below), Adams did make a few brief remarks to allay French fears about revaluation, and expressed sympathy for those who might lose something from Congress’ action, but he offered no opinion regarding the policy itself.
      Nor is there any indication that John Adams saw the issue as an opportunity to displace Benjamin Franklin, as some scholars have suggested. Adams was reluctant to involve himself in matters that were properly Franklin’s responsibility, such as the Jones-Landais dispute over the Alliance, which directly challenged Franklin’s authority (see Franklin’s letter of ante 26 June and Adams’ reply of 26 June, both below). When he received Vergennes’ letter of 21 June (below), stating the official French position on revaluation, Adams immediately informed Franklin and urged him to write Vergennes on the matter (to Franklin, 23 i.e. 22 June, below), which Franklin did on 24 June (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:827). Finally, on 29
        June, Adams wrote Franklin and enclosed his entire correspondence with Vergennes over the revaluation (below).
      If Vergennes had not written to John Adams on 21 June to express the official French position on the revaluation, it is unlikely that John Adams would have pursued the issue. But this does not mean that Adams was unconcerned about the reaction of French merchants to the revaluation or that he was reluctant to express an opinion about it. This is clear from his letters of 10 June to John Bondfield and Jonathan Williams (both above), and in his conversation with Leray de Chaumont on 15 June, that Chaumont described in his letter to Joseph Mathias Gérard de Rayneval of 16 June (below).
      John Adams and the Comte de Vergennes first discussed the revaluation at a conference on 20 June. According to Adams’ letter of 26 June to the president of Congress (No. 87, below), a “Gentleman,” probably Leray de Chaumont, had indicated that the foreign minister would be “glad to consult” with him on the subject. When they met, Vergennes probably knew of Chaumont’s conversation with Adams and, therefore, of Adams’ position on the revaluation. Despite such foreknowledge of Adams’ views, which were likely repeated during the meeting, Vergennes indicated that Adams would receive a letter on the subject. Vergennes’ letter of 21 June (below) was an appeal for the exemption of foreigners (i.e. French merchants) from the revaluation’s effects and a warning of the evil effect that a failure to do so would have on Franco-American trade and American efforts to borrow in Europe. Vergennes called on Adams to request Congress to reconsider its resolution, injecting a sense of urgency by indicating that La Luzerne had been instructed to do the same.
      John Adams replied with two letters on the following day (both below). The first was a request that Vergennes reconsider or delay his instructions to La Luzerne until Benjamin Franklin made representations on the subject. The second letter filled twelve pages. There, Adams emphasized that Congress had little choice but to revalue its currency in the face of its steady depreciation. He believed that French merchants had little to complain about since few held any considerable sum of American currency. Most had protected themselves against loss by converting their currency into land or into American goods that they exported to Europe or the West Indies, obtaining as a result either hard currency or bills of exchange. Furthermore, those who had dealt in military supplies had generally been paid in Europe with specie. Simple equity demanded that no foreigner “expect to be treated in America better than her native Merchants, who have hazarded their property thro’ the same perils of the Seas and Enemies.”
      The actions of the Comte de Vergennes in this affair are intriguing. From Chaumont’s report on his conversation with Adams and from his own meeting with the American diplomat, Vergennes must have been fully aware of Adams’ position on revaluation. This makes his letters of 30 June to Adams (below), and to Benjamin Franklin (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:827) seem somewhat disingenuous. There, complaining of Adams’ attitude toward French policy, he expressed dismay, if not surprise, at the nature of Adams’ response. Vergennes may have been genuinely surprised at Adams’ refusal to accept the French position. He may have expected that Adams, regardless of his position on the revaluation, would simply refer the French concerns to Congress without comment. But his letters of 30 June may also indicate that at some point in the course of the exchange, he had decided to use Adams’ statements as an opportunity to complain to Congress about his conduct and possibly to rid himself of a person whose view of Franco-American relations was, according to Chaumont, “Bien Scandaleux” (Chaumont to Rayneval, 16 June, enclosure, below).
      But John Adams’ second letter of 22 June (below) also raises questions. The letter may be seen as an effort by a friendly diplomat to give an ally much needed advice. It is unlikely that Adams believed that Congress could be persuaded to exempt foreigners from the effect of the revaluation and thereby alienate the constituents upon whose support it relied for the effort to succeed. He may, therefore, have sought to dissuade Vergennes from an undertaking that would fail and only serve to embarrass Franco-American relations. Adams’ letters of 24 June to Elbridge Gerry and James Lovell (both below) indicate that he believed that much of the problem was owing to misunderstanding and that it was up to him to allay French apprehensions.
      An alternative explanation proceeds from the fact that the letter goes beyond the issue at hand to include Adams’ larger view of the proper Franco-American relationship. It reflects Adams’ determination, expressed in his letter of 26 June to the president of Congress (No. 87, below), to state his views on the issues arising between France and the United States whenever the opportunity arose. In that sense the letter may indicate Adams’ conclusion that Vergennes’ view of Franco-American relations was seriously flawed, that Benjamin Franklin was inadequately presenting American policy, and that the appeal to exempt Frenchmen from the revaluation was intended to confirm the United States as the junior member of the alliance and bend it to the requirements of French policy. Such an interpretation receives support from the fact that Adams’ long-held opinions on the benefits accruing to France from the opening of American markets were being reinforced in the course of his reworking Thomas Pownall’s Memorial and in his response to Joseph Galloway’s Cool Thoughts at this time. In both cases the positions taken regarding the Franco-American relationship were almost diametrically opposed to those expressed by Vergennes in his letter of 21 June.
      The exchange between John Adams and the Comte de Vergennes brought the foreign minister neither a modification of the revaluation nor a useful means to undermine Adams’ position. Congress did not exempt French merchants from the revaluation. Instead, it voted on 12 Dec. to commend Adams for his stout defense of the resolution of 18 March. By mid-1781, however, the issue was academic for the continental currency was worthless at 500 to 1 (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 18:1147; see also Committee for Foreign Affairs to JA, 12 Dec., and enclosure, below).
      
      For John Adams, however, the dispute with Vergennes over revaluation was a turning point. Vergennes’ barely civil letter of 30 June (below), ending his side of the exchange, helped convince Adams that French policy was flawed by serious illusions about the United States and was intended to subordinate American interests to French objectives. In mid-July, this conviction led Adams to confront Vergennes directly over the sufficiency of French aid to the American cause and the means by which he would carry out his mission to negotiate an Anglo-American peace treaty (The Dispute with the Comte de Vergennes, 13–29 July, below).
      The dispute had another significant result. If John Adams was motivated to remove French illusions about the policies and interests of the United States, he was equally motivated, in pursuit of his mission’s objectives, to do the same with regard to Britain. It seems unlikely, therefore, that it was coincidental that the period between Adams’ letter of 1 July (below) ending the revaluation exchange and that of 13 July (below) on the issue of the sufficiency of French aid was the very time when he revised and copied out for publication his reworking of Thomas Pownall’s Memorial and his Letters from a Distinguished American (19 April — ca. 14 July, above, and ante 14–22 July, below, respectively).
     